   Case: 5:21-cv-00051-JRA Doc #: 3 Filed: 05/10/21 1 of 4. PageID #: 19




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO


Clyde McCoy, et al.,                           )       CASE NO. 5:21 CV 51
                                               )
               Plaintiffs,                     )       JUDGE JOHN R. ADAMS
                                               )
         v.                                    )
                                               )       MEMORANDUM OF OPINION
Akron Police Department, et al.,               )       AND ORDER
                                               )
               Defendants.                     )


       This is a pro se action by filed by Plaintiffs Clyde McCoy and Leila Cruz, purportedly on

behalf of themselves and their minor children, against the Akron Police Department, Channelwood

Village, and Edna Copeland. In their complaint (Doc. No. 1), the Plaintiffs generally allege that

they and their children are “members of a protected class due to gender, race, disability and status

as victims of family violence under HUD Violence Against Women Act Regulations” and that the

Defendants illegally evicted them from federally-subsidized housing in Akron, and otherwise

interfered with the custody and care of the minor child, after Defendant Copeland requested the

Plaintiffs leave their home in California and move to Akron to care for the children. (Id. at 3, ¶ 4.)

       The Plaintiffs assert claims under 42 U.S.C. § 1983 and/or Bivens v. Six Unknown Named

Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971) on behalf of themselves and the minor

children for violations of their rights under the Fourteenth Amendment, the “Fair Housing Act,

Americans with Disabilities Act, Uniform Child Custody and Enforcement Act, and U.S.

Department of Housing and Urban Development regulations.” (Id. at 1.) They do not request any
   Case: 5:21-cv-00051-JRA Doc #: 3 Filed: 05/10/21 2 of 4. PageID #: 20




specific form of relief.

        For the reasons stated below, this action will be dismissed without prejudice.

        First, while 28 U.S.C. § 1654 permits individual parties to “plead and conduct their own

cases personally,” without an attorney, this provision does not authorize a non-attorney to bring suit

on behalf of a third person. See Coleman v. Indymac Venture, LLC, 966 F. Supp. 2d 759, 769

(W.D. Tenn. 2013) (adopting report & recommendation) (“The federal courts have long held that

Section 1654 preserves a party's right to proceed pro se, but only on his own claims; only a licensed

attorney may represent other persons.”). Thus, while a parent may technically bring suit on behalf

of a minor child, he or she may not do so pro se—that is, the parent can only bring suit on behalf

of the minor child through an attorney. See Shepherd v. Wellman, 313 F.3d 963, 970 (6th Cir.

2002) (“[P]arents cannot appear pro se on behalf of their minor children because a minor's personal

cause of action is her own and does not belong to her parent or representative.”). Accordingly,

neither Mr. McCoy nor Ms. Cruz may bring claims on behalf of their minor children unless they

are represented by an attorney. Because they are not represented by an attorney at this time, the

complaint will be dismissed without prejudice to the extent it is brought on behalf of minor

children.

        Second, the Plaintiffs did not pay the filing fee in this case, and only Mr. McCoy has

submitted an application to proceed in forma pauperis. (See Doc. No. 2.) The Court takes judicial

notice that Ms. Cruz filed a previous action in federal court based on the same subject matter, and

the district court issued an order finding that she did not demonstrate the criteria for proceeding in

forma pauperis and required her to pay the filing fee. See Cruz v. Akron Police Department, et al.,

Case No. 5: 20 CV 2246 (N. D. Ohio) (dismissed Mar. 4, 2021). In light of the order issued in Ms.


                                                  2
   Case: 5:21-cv-00051-JRA Doc #: 3 Filed: 05/10/21 3 of 4. PageID #: 21




Cruz’s prior case, she may not proceed as a plaintiff in this case unless she pays the full filing fee.

Accordingly, the complaint in this case will be dismissed without prejudice to the extent it is

brought by Ms. Cruz.

        Finally, although the Court will grant Mr. McCoy’s motion to proceed in forma pauperis

(Doc. No. 2), the Court must also dismiss the complaint to the extent it is brought by him. Federal

district courts are expressly required, under 28 U.S.C. § 1915(e)(2)(B), to screen all in forma

pauperis complaints filed in federal court, and to dismiss before service any such action that the

court determines is frivolous or malicious, fails to state a claim on which relief may be granted, or

seeks monetary relief from a defendant who is immune from such relief. See Hill v. Lappin, 630

F.3d 468, 470-71 (6th Cir. 2010). In order to state a claim, a complaint must set forth “sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.” Id. (holding

that the dismissal standard articulated in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atlantic

Corp. v. Twombly, 550 U.S. 544 (2007) governs dismissals for failure to state a claim under

§1915(e)(2)(B)). Further, the allegations in the pleading must be sufficient to give the defendants

“fair notice of what [the plaintiff’s] claims are and the grounds upon which they rest.” Swierkiewicz

v. Sorema N.A., 534 U.S. 506, 514 (2002).

        The complaint is written jointly by Mr. McCory and Ms. Cruz as “Plaintiffs,” and it is

impossible to determine whether and to what extent Mr. McCoy contends the Defendants have

violated his federal rights. As it is presently written, the complaint fails to set forth allegations

sufficient to give the Defendants fair notice of what federal claims Mr. McCoy purports to assert

against them on his own behalf and the factual basis for any such claim. Accordingly, the

complaint is subject to dismissal under 28 U.S.C. § 1915(e)(2)(B) to the extent it is brought by Mr.


                                                   3
   Case: 5:21-cv-00051-JRA Doc #: 3 Filed: 05/10/21 4 of 4. PageID #: 22




McCoy.



                                             Conclusion

       In accordance with the foregoing, it is therefore ORDERED that:

       Mr. McCoy’s motion to proceed in forma pauperis (Doc. No. 2) is granted, and the

complaint (Doc. No. 1) is dismissed to the extent it is brought by him pursuant to §

1915(e)(2)(B). The Court will allow Mr. McCoy one opportunity to file an Amended

Complaint setting forth any claims he purports to have against the Defendants. Therefore, if

Mr. McCoy wishes to proceed with this case on his own behalf, he must file an Amended

Complaint within 30 days of the date of this Order setting forth his claims. The Court will

review any Amended Complaint that is filed under § 1915(e)(2)(B). If Mr. McCoy fails to file a

new complaint within 30 days, this action will be dismissed without further notice.

       The complaint is otherwise dismissed in its entirety without prejudice. If Ms. Cruz

wishes to proceed with the case, she must first pay the full filing fee of $405.00 and a Motion to

Reopen within 30 days of the date of this Order. The Court will not accept a Motion to Reopen

or any other filing from Ms. Cruz unless the full filing fee is first paid.

       The Court further certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this

decision could not be taken in good faith.

       IT IS SO ORDERED.



                                                 S/John R. Adams
                                               JOHN R. ADAMS
                                               UNITED STATES DISTRICT JUDGE
Date: May 10, 2021

                                                  4
